[shareexchangeagreement002.gif] [shareexchangeagreement002.gif]





[shareexchangeagreement004.gif] [shareexchangeagreement004.gif]





[shareexchangeagreement006.gif] [shareexchangeagreement006.gif]





[shareexchangeagreement008.gif] [shareexchangeagreement008.gif]





[shareexchangeagreement010.gif] [shareexchangeagreement010.gif]





[shareexchangeagreement012.gif] [shareexchangeagreement012.gif]





[shareexchangeagreement014.gif] [shareexchangeagreement014.gif]





[shareexchangeagreement016.gif] [shareexchangeagreement016.gif]





[shareexchangeagreement018.gif] [shareexchangeagreement018.gif]





[shareexchangeagreement020.gif] [shareexchangeagreement020.gif]





[shareexchangeagreement022.gif] [shareexchangeagreement022.gif]





[shareexchangeagreement024.gif] [shareexchangeagreement024.gif]





[shareexchangeagreement026.gif] [shareexchangeagreement026.gif]





[shareexchangeagreement028.gif] [shareexchangeagreement028.gif]





[shareexchangeagreement030.gif] [shareexchangeagreement030.gif]





[shareexchangeagreement032.gif] [shareexchangeagreement032.gif]



